Citation Nr: 0611758	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-35 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for disabilities claimed to have been 
sustained during hospitalization in a VA hospital in October 
and November 1975.

2.  Whether there was clear and unmistakable error in the 
rating decision of March 27, 1981, which denied entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 351 for disabilities claimed to have been sustained during 
hospitalization in a VA hospital in October and November 
1975.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1947 
to August 1948 and from October 1950 to July 1952.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board on April 15, 2005 for good cause.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

A Veterans Health Administration (VHA) opinion was obtained 
by the Board in January 2006, and the veteran was provided a 
copy of the opinion in February 2006 and given 60 days from 
the date of the letter to submit any additional evidence or 
argument.  In February 16, 2006, the veteran stated that he 
had no additional evidence or argument to submit and wished 
to proceed with the adjudication.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for disabilities claimed to have been 
sustained during hospitalization in a VA hospital in October 
and November 1975 was denied by a Board decision dated in 
September 2000. 

2.  The additional evidence submitted to reopen the veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disabilities claimed to have been 


sustained during hospitalization in a VA hospital in October 
and November 1975 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A March 1981 rating decision denied entitlement to 
service connection for narcolepsy resulting from VA 
hospitalization in October and November 1975 under the 
provisions of 38 U.S.C.A. § 351 (now codified at 38 U.S.C.A. 
§ 1151).

4.  The March 1981 denial of entitlement to service 
connection for narcolepsy resulting from VA hospitalization 
in October and November 1975 under the provisions of 
38 U.S.C.A. § 351 was supported by the evidence then of 
record and was consistent with VA law and regulations then in 
effect.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disabilities 
claimed to have been sustained during hospitalization in a VA 
hospital in October and November 1975 is not new and 
material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1100 (2005).     

2.  The March 1981 rating decision did not contain clear and 
unmistakable error (CUE) in denying service connection for 
narcolepsy resulting from VA hospitalization in October and 
November 1975 under the provisions of 38 U.S.C.A. § 351.  
38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New And Material Evidence Claim

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp.2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In October 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish new and material claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims files.  Indeed, the veteran notified VA in 
February 2006, that he had no further argument or evidence to 
submit.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  
Consequently, the Board finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for disabilities claimed to have been 
sustained during hospitalization in a VA hospital in 
October and November 1975 prior to August 29, 2001, the 
earlier version of the law is applicable in this case.

According to the relevant VA regulation, 

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim. 

 38 C.F.R. § 3.156(a) (2001).  

Prior to 1991, 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 
351) provided that 

[w]here any veteran suffers an injury, or 
an aggravation of an injury, as a result 
of hospitalization, medical or surgical 
treatment, or the pursuit of a course of 
vocational rehabilitation...awarded under 
any of the laws administered by [VA], or 
as the result of having submitted to an 
examination under any such law, and not 
the result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation or death were service-
connected.

38 U.S.C.A.  1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552 (1994).  The United States Supreme Court 
(Supreme Court) in affirming the Court's decision held 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal 


connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform 
to the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, 
compensation will be payable for such additional 
disability.  
38 C.F.R. § 3.358 (1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991).  
However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under the code provisions as they existed 
prior to that date.  See VAOPGCPREC 40-97; 63 Fed. Reg. 
31263 (1998).

Factual Background

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disabilities claimed to have been sustained during 
hospitalization in a VA hospital in October and November 1975 
was denied by the Board in September 2000 on the basis that 
no disability was shown to have been either cause or 
aggravated during, or as a result of, VA hospital treatment 
in October and November 1975.

Previously considered evidence

The evidence of record at the time of the September 2000 
Board decision consisted of the veteran's service medical 
records; private medical records dated from February 1975 
to November 1998; VA medical records dated from June 1975 
to December 1999; a December 1980 transcript of a Social 
Security Administration hearing; statements in support of 
the veteran's claim, primarily 


from his family, dated from August 1981 to August 1987; RO 
and Board hearing transcripts dated from August 1981 to 
September 1997; and statements by and on behalf of the 
veteran.

The veteran's service medical records reveal that the veteran 
injured his left knee during basic training; his clinical 
evaluation was essentially normal on his final discharge 
medical examination report dated in July 1952.

The veteran was hospitalized at St. Elizabeth Hospital in 
February 1975 with complaints of headaches, dizziness, 
diplopia, and occasional numbness of the fingers of both 
hands since a head injury seven years earlier.  X-rays of the 
skull did not show any significant pathology.  The impression 
was rule out intracranial aneurysm.

The veteran was hospitalized at a VA hospital from June to 
July 1975 with left knee problems and a history of headaches 
and dizziness.  While hospitalized, the veteran had what was 
considered a petite mal seizure and was started on 
Phenobarbital and Dilantin.  The discharge diagnoses included 
status post skull fracture, now with epileptic seizures.

It was noted on VA examination in August 1975 that the 
veteran had a history of head injury in August 1968, when he 
was hit on the head with a crane hook at work.  The diagnosis 
was residual head injury, with cerebral concussion and 
probable skull fracture of the left frontal region in the 
left orbital ridge, according to history.  

According to the Hospital Summary, the veteran was 
hospitalized at a VA hospital from October to November 1975, 
with initial complaints of left knee pain and locking.  He 
was to undergo arthroscopic evaluation.  He also had a 
history of seizures.  It was reported that his Phenobarbital 
and Dilantin levels had been suboptimal.  A brain scan and 
skull x-rays were normal; an electroencephalogram (EEG) 
showed a left temporal focus.  The veteran's surgery was 
delayed and his Phenobarbital and Dilantin doses were 
increased.  The veteran became increasingly somnolent and 
somewhat depressed.  On November 14, the veteran fell but was 
not 


unconscious and "may have had either a seizure or became 
dizzy while standing at the foot of the bed."  He incurred a 
small laceration of the upper lip that did not require 
sutures.  Neurologic examination and skull x-rays were 
normal.  The veteran became uncooperative and refused to take 
his antiseizure medications because he felt that they were 
the cause of his fall.  It was noted that Phenobarbital and 
Dilantin levels had been elevated two days prior to the fall; 
however, his medications had also been decreased to below 
therapeutic levels.  

According to the daily VA hospital records for the veteran's 
hospitalization in October and November 1975, blood levels of 
Phenobarbital and Dilantin on October 30 were 0.3 and 0.5 
milligrams (mg.) respectively.  It was felt on October 31, 
that the medications should be increased to obtain blood 
levels of 1.5-2.  Blood levels on November 11 were 4.1 mg. 
percent for Phenobarbital and 2.3 mg. percent for Dilantin.  
The veteran fell on November 14 while trying to get from bed 
to his wheelchair.  It was noted that the side rails were up.  
He incurred a laceration of the upper lip and complained of 
left thumb pain and headaches and dizziness.  He was reported 
on the morning of the November 15 to be very drowsy.  He 
complained of weakness and dizziness on November 15 and 
November 16.  It was noted on November 16, that his gold 
inlay tooth filling came out of his mouth and was given to 
his wife.  Although he refused to take Phenobarbital and 
Dilantin in the morning, he took them in the afternoon.  

The veteran was hospitalized at a private facility in 
December 1977 for evaluation.  No Dilantin or barbiturates 
were found in the veteran's blood.  An EEG was normal with 
frequent brief episodes of normal drowsy pattern.  It was 
noted that the veteran continued to sleep excessively during 
his hospitalization.  The final diagnoses were acute cervical 
strain and hypersomnia of unknown etiology.

A December 1979 statement from P.J. Mahar, M.D., the 
veteran's primary care physician, reveals that the veteran 
had been involved in an industrial accident in August 1968 
when he was struck on the side of the face and head with a 
traveling crane, causing fracture of the bones of the right 
side of the face, headaches, and 


episodes of severe dizziness.  He returned to work but was 
hurt in a fall at work in February 1969, which he attributed 
partly to dizziness.  He was considered totally and 
permanently disabled due to severe trauma.

According to an August 1981 statement from D.R.B., who was in 
the bed across from the veteran during hospitalization 
beginning in October 1975, he heard the veteran ask his 
doctor to decrease the amount of Phenobarbital and Dilantin 
that the veteran was receiving but the doctor refused.  
Additionally, Mr. B. reported that the veteran's condition 
deteriorated during hospitalization to the point that he was 
sleeping almost all the time and could not leave the hospital 
under his own power.  Subsequent statements from the 
veteran's family, dated from 1984 to 1987, are to the effect 
that the veteran was in good physical condition when he went 
to the VA hospital in October 1975 but got significantly 
worse during his hospitalization, including extreme weakness, 
difficulty feeding himself, and being asleep most of the 
time.  

The veteran testified at his personal hearings at the RO and 
the Board between August 1981 and September 1997 that he was 
given too much Phenobarbital and Dilantin by VA during his 
hospitalization in October and November 1975 and that this 
overdose resulted in permanent disability, including 
narcolepsy and weakness of the extremities.

According to a May 1985 statement from Dr. Mahar, the veteran 
had narcolepsy that developed after VA hospitalization.

According to a September 1997 statement from R.L. Gilliland, 
M.D., who was treating the veteran for narcolepsy, the 
veteran gave a history of excessive sleeping and difficulty 
carrying out his daily activities since he was given an 
overdose of Phenobarbital and Dilantin during VA 
hospitalization in October and November 1975.  Dr. Gilliland 
noted that a review of the VA hospital records at that time 
showed blood levels of the Phenobarbital and Dilantin that 
would be considered toxic until his medications were 
adjusted.  Neurological examination was normal except for 
hypersomnolence.  Dr. Gilliland concluded that, within a 
reasonable 


degree of medical certainty, it was probable that the veteran 
was toxic on Dilantin, did fall and sustain a cerebral 
concussion, and has continued to have signs and symptoms of 
narcolepsy.  It was Dr. Gilliland's opinion that there was a 
causal relationship between the veteran's fall during 
hospitalization at a VA facility in 1975 and his current 
condition.

The veteran was evaluated by a VA physician in April 1999 for 
epilepsy and narcolepsy.  After reviewing the claims files, 
including Dr. Gilliland's statement, and examining the 
veteran, the VA examiner concluded that it was extremely 
unlikely that any side effects of Phenobarbital and Dilantin, 
including dizziness and headaches, would last beyond the 
veteran's prescription; and that the veteran's complaints of 
dizziness and headaches preceded the October 1975 
hospitalization and appeared to stem from the head trauma at 
work, which was probably the cause of the left temporal focus 
found on EEG in 1975.  The VA examiner also concluded that 
the veteran's hypersomnolence was very unlikely to have been 
caused by his hospital fall in 1975 because the veteran fell 
on his face and mental and other studies done at the time 
were negative; because there was no loss of consciousness 
noted in the clinical records; and because the complaints of 
hypersomnolence predated the fall by at least a few days and 
the dosages of Phenobarbital and Dilantin had been reduced 
two days prior to the fall.  

A May 1999 magnetic resonance imaging of the brain showed 
mild diffuse atrophy with no focal findings or abnormal 
enhancement.  A May 1999 neuropsychological evaluation 
concluded that the veteran did not appear to have dementia 
and did not exhibit evidence of somnolence during testing.  
It was recommended that the veteran be given medication for 
his depression and fatigue.

Evidence received since September 2000

Evidence received since September 2000 consists of private 
physicians' statements dated in July 2002 and September 
2003, private treatment records dated from December 2003 
to February 2004, a transcript of the veteran's April 


2004 videoconference hearing, a January 2006 VHA opinion, 
medical excerpts on Phenobarbital, and statements by and 
on behalf of the veteran.  

The medical evidence received by VA since September 2000 
primarily involves treatment for disabilities affecting 
other than the neuropsychiatric system.  According to the 
January 2006 VHA opinion from a staff neurologist, who 
reviewed the claims file, it was highly unlikely that the 
veteran's current somnolence/narcolepsy was causally 
related to treatment he received during VA hospitalization 
in October and November 1975, to include his use of 
Phenobarbital and Dilantin and/or his fall, because the 
mildly elevated drug levels during hospitalization would 
not have a chronic effect and the fall appeared to be too 
minor to result in post-traumatic hyper-somnolence.

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  The claim was denied by the 
Board in September 2000 because the evidence did not show 
that any disability was caused or aggravated during, or as a 
result of, the veteran's period of hospitalization in October 
and November 1975.

According to the applicable version of 38 U.S.C.A. § 1151, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

The evidence received since September 2000 consists primarily 
of the January 2006 VHA opinion, which concluded, after 
review of the pertinent evidence, that it was highly unlikely 
that the veteran's current problem with somnolence/narcolepsy 
was causally related to treatment he received during VA 
hospitalization in October and 


November 1975, to include his use of Phenobarbital and 
Dilantin and/or his fall, because the mildly elevated drug 
levels during hospitalization would not have a chronic effect 
and the fall appeared to be too minor to result in post-
traumatic hyper somnolence.  

Consequently, the additional evidence received since the 
September 2000 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Because the evidence submitted since September 
2000 is not new and material, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disabilities 
claimed to have been sustained during hospitalization in a VA 
hospital in October and November 1975 is not reopened and the 
benefit sought on appeal remains denied.  Moreover, as new 
and material evidence to reopen his finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

CUE Claim

Initial Considerations

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to a claim based on CUE.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001), the Court held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  A claim of CUE it is not by 
itself a claim for benefits.  Thus, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2005).

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b) (2004).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the March 1981 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

Analysis

It is contended that the March 1981 rating action denying 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 351 for disabilities claimed to have been 
sustained during hospitalization in a VA hospital in October 
and November 1975 contained CUE.

The Court has consistently stressed the rigorous nature of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.

It is unclear from the record exactly why the veteran 
believes that the March 1981 rating decision was CUE.  The 
veteran has contended, including at his videoconference 
hearing in April 2005, that the rating action should have 
granted entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 351 for disabilities claimed to 
have been sustained during hospitalization in a VA hospital 
in October and November 1975 because he was given too much 
medication, which resulted in a fall and chronic 
disabilities.  

The Board concludes that the veteran is essentially 
expressing disagreement as to how the RO weighed the evidence 
in its March 1981 denial of a claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 351 for disabilities 
claimed to have been sustained during VA hospitalization in 
October and November 1975.  The Court has made it clear that 
a disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find CUE.  See Russell, 3 Vet. 
App. at 313-14; see also Crippen v. Brown, 
9 Vet. App. 412, 421 (1996).

In other words, it has not been contended, and the evidence 
does not show, that this is a case in which either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were 


incorrectly applied, as is required in a claim for CUE.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
Consequently, for reasons stated above, CUE was not shown in 
the March 1981 RO denial of compensation benefits under the 
provisions of 38 U.S.C.A. § 351 for disabilities claimed to 
have been sustained during hospitalization in a VA hospital 
in October and November 1975.   


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disabilities claimed to have been 
sustained during hospitalization in a VA hospital in October 
and November 1975 not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.

The March 1981 rating decision denying entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 351 for disabilities claimed to have been sustained during 
hospitalization in a VA hospital in October and November 1975 
was not CUE; accordingly, the appeal is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


